DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction – bacterial cell is linking claim – newly added claims are separate groups.

Amendments
	The amendments received on Mar. 8, 2021, have been entered.  Claims 2, 5, 6, and 11-15 have been canceled and claims 49-54 have been newly added.  Claims 1, 3, 4, 7-10, and 16-54 are pending; claims 19-48 are withdrawn for being directed to non-elected species.  The newly added claims (49-54) require a supplemental restriction between Bacillus, Escherichia coli, and Agrobacterium, see below:

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 49-51, drawn to a host cell that comprises a nucleic acid encoding a heme-containing polypeptide with a secretion signal peptide and a nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the host cell is a Bacillus cell, classified in C12R 1/07, for example.
II. Claim 52, drawn to a host cell that comprises a nucleic acid encoding a heme-containing polypeptide with a secretion signal peptide and a nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the host cell is an Escherichia coli cell, classified in C12R 1/19, for example.
s 53 and 54, drawn to a host cell that comprises a nucleic acid encoding a heme-containing polypeptide with a secretion signal peptide and a nucleic acid encoding a heme biosynthesis pathway enzyme, wherein the host cell is an Agrobacterium cell, classified in C12N 15/743, for example.
GROUPS I-III ARE LINKED BY CLAIM 1
Claim 1 links the inventions of groups I-III.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim, claim 1.  Upon the allowance of the linking claim, the restriction requirement as to the linked inventions shall be withdrawn and any claims depending from or otherwise including all the limitations of the allowable linking claims will be entitled to examination in the instant application.  Applicants are advised that if any such claims depending from or including all the limitations of the allowable linking claims are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant applications.  Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP 804.01.

NOTE: in the claims that were subject to an election of species in the requirement mailed on Oct. 10, 2017, the different types of host cells were all recited within a single claim (claim 11); and the Applicant elected the species of a yeast cell in their response to the election of species requirement (Dec. 11, 2017).  In the current claim amendments which were received on Mar. 8, 2021, all claims directed to yeast cells were canceled, .

The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each require a different type of cell; Group I requires a Bacillus cell, Group II requires an Escherichia coli cell, and Group III requires an Agrobacterium cell.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

(c) the prior art applicable to one invention would not likely be applicable to another invention; and,
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662